                         Case 1:20-cr-00299-VM Document 17
                                                        16 Filed 12/28/20
                                                                 12/22/20 Page 1 of 1
                                                            LAW OFFICE OF

                                                MICHAEL K. BACHRACH
                                                   224 WEST 30TH STREET, SUITE 302
                                                         NEW YORK, N.Y. 10001
                                                                --------------
                                                TEL. (212) 929-0592  FAX. (866) 328-1630

                                                                                                          12/28/2020
  MICHAEL K. BACHRACH *                                                                                http://www.mbachlaw.com
  * admitted in N.Y., MN and D.C.                                                                         michael@mbachlaw.com
                                                                         December 22, 2020
           By ECF

           The Honorable Victor Marrero
           United States District Court Judge
           Southern District of New York
           500 Pearl Street
           New York, NY 10007

                                                                         Re: United States v. Derrick Richardson,
                                                                         20 Cr. 299 (VM)

           Dear Judge Marrero:

                  We represent Defendant Derrick Richardson in the above-referenced matter and write, with
           the consent of the Government, to respectfully request a 60-day adjournment of the status
           conference currently scheduled for January 15, 2021, at 9:00 a.m., to a date and time convenient to
           the Court.

                  An adjournment is requested to provide the defense with more time to review the discovery.
           The discovery material that has been produced to date totals approximately 165 gigabytes (approx.
           30,000 files within 775 folders). It includes investigative and other documents, multiple folders of
           inmate jail calls and Corrlinks emails, social media accounts, proprietary surveillance video and
           reproductions of materials produced to the defendants in two related cases. Defense counsel have
           made progress in our review of the discovery and have begun reviewing it with Mr. Richardson,
           however Mr. Richardson only received his copy of the discovery one week ago, on or about
           December 14, 2020. Thus, both counsel and the defendant require additional time to review the
           discovery in this case.

                  I have emailed with AUSA Anden Chow and he has informed me that the Government
           consents to Defendant’s request for a 60-day adjournment. On behalf of Mr. Richardson, defense
           counsel also consent to the exclusion of time under the Speedy Trial Act until the adjournment date.

                     As always, Your Honor’s time and consideration is greatly appreciated.
The request is granted. The status conference                       Respectfully submitted,
scheduled for 1/15/21 is adjourned until
3/19/21 at 9:00 a.m. Upon consent of the
parties, time is excluded under the Speedy
Trial Act, 18 USC Sec. 3161(h)(7)(B)(i)&(iv).
                                                                    Michael K. Bachrach
 12/28/2020                                                         John A. Diaz
                                                                    Attorneys for Defendant Derrick Richardson
           cc:       All parties of record (by ECF)
